DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/9/21 has been entered. 

Drawings and Specification
The drawings and specification were received on 9/9/21.  These drawings and specification are accepted.

Claim Objections
Claim(s) 11 and 20 is/are objected to because of the following informalities:  
In claim(s) 11 and 20, the term ‘a distal end’ should be amended to recite ‘a distal end thereof’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 20 recite ‘a central portion directly and non-removably affixed to the first cannula cylinder and the second cannula cylinder’. The scope of the term ‘non-removably’ is overly broad and thereby indefinite.  Being that a medical instrument is necessarily formed from materials which are innately separable and/or removable — even if such removal or separation is not intended (such as breaking or cutting apart of fixed components) — it is not clear how to interpret the scope of a limitation encompassing any two components of a medical instrument which are not able to be removed from one another.  Examiner suggests amending the limitation to positively recite the attachment of the central portion to the cylinders such as ‘a central portion directly and contiguously affixed to the first cannula cylinder and the second cannula cylinder’ or ‘a central portion directly and integrally affixed to the first cannula cylinder and the second cannula cylinder’ and Examiner interprets the limitation as such. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neoh (US 20130006143 A1 – previously cited) in view of Chin (US 5415182 A – previously cited).

For claim 11, Neoh teaches A dual needle core biopsy instrument [entire disclosure  - most preferably Fig. 7] comprising:
a dual needle case; [26]; 
a dual cannula component [24] mounted in the dual needle case; [Figs. 1A-B]; 
the dual cannula component comprising:
a first cannula cylinder having a lumen [shown as 1st cylinder in annotated Fig. 7 below where, under BRI, the term ‘cylinder’ encompasses even a cylindrical spatial volume of the bore/lumen of the device defined by both lumen 66 and a half / part portion of cannula 24 – this interpretation/citation is further supported in second half of Neoh ¶34 where cannula 24 can optionally have a square or oval cross-section (i.e., encompassing two laterally adjacent circular cross-sections therein)] and a tip [70b] at a distal end [end at / nearest 70b] and a second cannula cylinder [shown below as 2nd cylinder in same manner as citation for first cannula cylinder above] having a lumen [shown below as 2nd cylinder in same manner as citation for first cannula cylinder above] and a tip [70a] at a distal end, 
a central portion [central portion of 24 forming bottom edge of 1st cylinder and top edge of 2nd cylinder shown in annotated Fig. 7 below collinear with and terminating at vertex V shown in Figs. 6-7] directly and non-removably affixed to the first cannula cylinder and the second cannula cylinder along the length of the first and second cannula cylinders such that the distal ends of the first and second cannula cylinders are substantially aligned [per Figs. 6 and 7], such that the lumen of the first cannula cylinder is substantially parallel to the lumen of the second cannula cylinder, [portions of 66 forming 1st and 2nd cylinder in annotated Fig. 7 below are parallel] and such that the tips of the first and second cannula cylinders extend beyond the central portion; [70a and 70b extending beyond vertex V; see also Fig. 6]; 
and a dual needle component comprising a first biopsy needle (portion) and a second biopsy needle (portion) [shown in annotated Fig. 7 below as 1st B. portion and 2nd B. portion], the first biopsy needle (portion) having a tip [top half of tip 33 in 1st B. portion in annotated Fig. 7 below] and a receiving recess and positioned inside the dual cannula component such that the first biopsy needle (portion) is enclosed within the first cannula cylinder, and the second biopsy needle (portion) having a tip [bottom half of tip 33 in 2nd B. portion] and a receiving recess and positioned inside the dual cannula component such that the second biopsy needle (portion) is enclosed within the second cannula cylinder. [mirrored recesses 44 and 46 forming two biopsy needle portion recesses on either half of opening 34 formed on sides by edges 48a and 48b bisected by longitudinal axis collinear with vertex V — e.g., shown as plane P in Fig. 4 (equally applicable in Fig. 5)]. 

    PNG
    media_image1.png
    312
    931
    media_image1.png
    Greyscale



Neoh fails to teach first and second biopsy needles — instead teaching (under BRI) first and second biopsy needle portions (i.e., a top and bottom half of a single needle having recesses 44 and 46). 
Chin teaches a multi (dual and more) core biopsy device [abstract] comprising first and second (separate) biopsy needles [105] arranged along a central portion [106 and 170-172] .  Chin details at length in cols. 1-2 that singular biopsy needles do not efficiently or comfortably obtain multiple samples in a desired pattern of a target biopsy area. Chin then teaches later in col. 2 (l. 50 et seq.) that utilizing multiple needles resolves this issue by ensuring a pattern of samples is acquired in a single sampling attempt. 
Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the biopsy needle portions of Neoh to instead be made as separate biopsy needles (the needles having separate tips and bodies and located within top and bottom half of cannula 24 of Neoh forming the 1st and 2nd cylinders such 

For claim 12, the motivated combination of Neoh and Chin teaches the dual needle core biopsy instrument of claim 11, further comprising a dual needle cannula cylindrical back [107 in Chin for cannula 24 of Neoh], wherein the dual cannula cylinder is attached to the dual needle cannula cylindrical back [by the combination of elements of Neoh and Chin]. As motivated in claim 11.

For claim 13, the motivated combination of Neoh and Chin teaches a first sliding button [161-163 of Chin], wherein the first sliding button is configured to control the movement of the dual cannula component. [in Chin, use of slide structure 161 with handle 162 and bias structure 163 to adjust positioning of sheath 106 per col. 5 l. 65 - col. 6 l. 40 — as applied to Neoh].  As motivated in claim 11.

For claim 14, Neoh teaches The dual needle core biopsy instrument of claim 11, further comprising a plunger [82].

	For claim 15, the motivated combination of Neoh and Chin teaches a trigger component, [buttons 124, 126, 131 / 324a-327c, 331b-d in Chin], wherein the trigger  [per Chin col. 5 ll. 5-25; col. 8 ll. 20-35]. As motivated in claim 11.

	For claim 16, Chin in the motivated combination of Neoh and Chin does not directly teach the two needles 0.1 to 3 mm apart.  However, Chin does generally suggest the importance of achieving a precise sampling pattern by the needle layout (including at least a form of spacing apart of needles) per Chin col. 2 and col. 8 l. 30 et seq.  Further, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed separation distance of the needles.  Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum needle separation range (i.e., the claimed range) in order to provide the most useful tissue sampling configuration.  (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235). 

	For claims 17-18, the motivated combination of Neoh and Chin teaches the first and second biopsy needles are positioned within the first cannula cylinder such that the first and second biopsy needle receiving recesses are oriented away from the central portion. [e.g., in Neoh, openings 44 and 46 can each be understood to be ‘oriented away’ (under BRI) from portion of 24 terminating at vertex V  then made as two separate needles in view of teachings of Chin].  As motivated in claim 11.  

For claim 19, the motivated combination of Neoh and Chin teaches the first and second biopsy needles are each positioned within the dual cannula component such that the first biopsy needle receiving recess is oriented away from the second biopsy needle receiving recess. [where in Neoh, opening 44 can be understood to be oriented away from opening 46 where then in view of teachings of Chin such that there are two needles 22 of Neoh, one needle would then also have openings 44 / 46 ‘oriented away’ from the openings of the other second needle]. As motivated in claim 11.  

For claim 20, Neoh teaches A method of simultaneously collecting biopsy samples [entire disclosure – see at least abstract] comprising:
a. providing a dual needle core biopsy instrument [Figs. 6-7] comprising:
i. a dual needle case; [26]; 
ii. a dual cannula component [24] mounted in the dual needle case; [Figs. 1A-B]; 
iii. the dual cannula component comprising: 
a first cannula cylinder having a lumen [shown as 1st cylinder in annotated Fig. 7 below where, under BRI, a cylinder encompasses even a cylindrical volume defined by both lumen 66 and a half / part portion of cannula 24 – this interpretation/citation is further supported in second half of ¶34 where cannula 24 can optionally have a square or oval cross-section (i.e., encompassing two laterally adjacent circular cross-sections therein)] and a tip [70b] at a distal end [end at / nearest 70b] and a [shown below as 2nd cylinder in same manner as citation for first cannula cylinder above] having a lumen [shown below as 2nd cylinder in same manner as citation for first cannula cylinder above] and a tip [70a] at a distal end, 
a central portion [central portion of 24 forming bottom edge of 1st cylinder and top edge of 2nd cylinder shown in annotated Fig. 7 below collinear with and terminating at vertex V shown in Figs. 6-7] directly and non-removably affixed to the first cannula cylinder and the second cannula cylinder along the length of the first and second cannula cylinders such that the distal ends of the first and second cannula cylinders are substantially aligned [per Figs. 6 and 7], such that the lumen of the first cannula cylinder is substantially parallel to the lumen of the second cannula cylinder, [portions of 66 forming 1st and 2nd cylinder in annotated Fig. 7 below are parallel] and such that the tips of the first and second cannula cylinders extend beyond the central portion; [70a and 70b extending beyond vertex V; see also Fig. 6]; 
iv. a dual needle component comprising a first biopsy needle (portion) and a second biopsy needle (portion) [shown in annotated Fig. 7 below as 1st B. portion and 2nd B. portion], the first biopsy needle (portion) having a tip [top half of tip 33 in 1st B. portion in annotated Fig. 7 below] and a receiving recess and positioned inside the dual cannula component such that the first biopsy needle (portion) is enclosed within the first cannula cylinder, and (portion) having a tip [bottom half of tip 33 in 2nd B. portion] and a receiving recess and positioned inside the dual cannula component such that the second biopsy needle (portion) is enclosed within the second cannula cylinder. [mirrored recesses 44 and 46 forming two biopsy needle portion recesses on either half of opening 34 formed on sides by edges 48a and 48b bisected by longitudinal axis collinear0 with vertex V — e.g., shown as plane P in Fig. 4 (equally applicable in Fig. 5)]; 
b. providing tissue for sampling; [¶44]; 
e. positioning the dual need core biopsy instrument in the desired location relative to the tissue; [¶¶44-46]; 
f. releasing and firing the dual needle component such that the dual needle component is inserted into the tissue; [¶45]; 
g. firing the dual cannula cylinder such that the dual cannula cylinder encloses the tips of the first biopsy needle (portion) and the second biopsy needle (portion) and captures a first tissue sample in the receiving recess of the first biopsy needle; [¶46]; 
and i. retracting the dual cannula cylinder a sufficient distance to reveal the first tissue sample. [¶47].

Neoh fails to teach first and second biopsy needles — instead teaching (under BRI) first and second biopsy needle portions (i.e., a top and bottom half of a single needle having recesses 44 and 46). Neoh also fails to teach first and second sliding buttons, a trigger component, and the associated method steps of utilizing said buttons to perform the biopsy as limited in steps (c) to (d) and (f) to (i).   
[abstract] comprising first and second (separate) biopsy needles [105] arranged along a central portion [106 and 170-172]; a first sliding button configured to control the movement of a dual cannula component; [use of slide structure 161 with handle 162 and bias structure 163 to adjust positioning of sheath 106 per col. 5 l. 65 - col. 6 l. 40][consider that 131/331 can also be a “sliding” button as 131/331 fires to “slide” cannulae 105/305 over the needle recesses]; -4-Atty. Docket No. 4346-001-USa trigger component [124, 126, 131 / 324a-327c, 331b-d] comprising a second sliding button configured to control the movement of the dual needle component. [col. 5 ll. 5-25; col. 8 ll. 20-35].  
Chin also teaches biopsy method steps of sliding the first sliding button to lock a component in place [col. 6 ll. 5-25: verbatim locking of sheath 106 in place to account for specimen depth]; sliding the second sliding button to prepare the trigger component for firing [sliding 124 and 126 into place discussed in col. 4 ll. 20 - 65; similar for 324a-327c in col. 6 for Fig. 6 embodiment]; sliding the second sliding button backwards away from the tips of the first and second biopsy needles to release and fire the dual needle component such that the dual needle component is inserted into the tissue [sliding 124 and 126 back in col. 4 ll. 20-65 then firing in col. 5 (throughout); similar for 324a-327c in cols. 6-8 for Fig. 6 embodiment]; depressing the first sliding button to fire the dual cannula component such that the dual cannula component encloses the tips of the first biopsy needle and the second biopsy needle and captures a first tissue sample in the receiving recess of the first biopsy needle and a second tissue sample in the receiving recess of the second biopsy needle; [see Figs. 3A-C with 105a-d / 305a-d being part of the dual cannula component enclosing the samples in the recesses; discussed in col. 4 l. 25-35, col. 5 l. 65 – col. 6 l. 40];  [i.e., upon firing in col. 5 ll. 5-25, stylets 104 displace forward with stylet carrier 133 connected to operator button 124 (a form of forward securement of the second sliding button)]. 
Chin details at length in cols. 1-2 that singular biopsy needles do not efficiently or comfortably obtain multiple samples in a desired pattern of a target biopsy area. Chin then teaches later in col. 2 (l. 50 et seq.) that utilizing multiple needles resolves this issue by ensuring a pattern of samples is acquired in a single sampling attempt. 
Accordingly, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the biopsy needle portions of Neoh to instead be made as separate biopsy needles (the needles having separate tips and bodies and located within top and bottom half of cannula 24 of Neoh forming the 1st and 2nd cylinders such as in the square or oval cross-section of Neoh ¶34) as taught by Chin in order to facilitate obtaining a plurality of samples in a desired pattern in precise locations in the biopsy target area in a safe and efficient manner without requiring relocation and/or reinsertion of the biopsy device (a shortcoming of Neoh without the benefit of Chin).  Further, it would have been obvious to one of ordinary skill at the time the invention was filed to modify the biopsy device and associated method of Neoh to incorporate the buttons and associated steps of the method of Chin (i.e., to make obvious the lack of teachings for steps (c) to (d) and (f) to (i)) also in order to facilitate obtaining a plurality of samples (to then facilitate a method of collecting two samples simultaneously) in a desired pattern in precise locations in the biopsy target area in a safe and efficient manner without requiring relocation and/or reinsertion of the biopsy device (a 
		
Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791